On Appellees' Motion for Rehearing.
Appellees have presented a strong motion in which they complain of our action in sustaining appellant's motion for rehearing and holding that the definition of negligence constituted a general charge and was therefore erroneous.
One point urged is that the jury in determining the question of unavoidable accident could not, under the facts here, have properly passed upon that issue in the absence of an instruction from the court that the breach of a statutory duty was also negligence. There is much merit in that contention, and we can readily see the logic of it, but it must be remembered that the charge given in reference to statutory negligence was not limited to the issue of unavoidable accident, but was to be considered by the jury in connection with all the issues submitted.
We cannot agree with appellees that the J. M. Radford Grocery v. Andrews and the Gause-Ware Funeral Home v. McGinley, supra, are not controlling, and in deference to those opinions the motion must be overruled.
WALTHALL, J., participated in the consideration of this motion.